Citation Nr: 9929514	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-18 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right upper extremity.

2.  Entitlement to an increased evaluation for scar, right 
little finger, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
scar, right ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1954 to 
February 1958.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from an August 1997 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board has reviewed 
the record with these mandates in mind and finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).

FINDINGS OF FACT

1.  Scar, right little finger, is currently manifested by no 
more than slight functional impairment.

2.  Scar, right ring finger, is currently manifested by no 
pain, no tenderness, no ulcerations, or limitation of 
function.

3.  Competent evidence of a nexus between arthritis of the 
right upper extremity and service is not of record.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
scar, right little finger, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Part 4, Diagnostic Code 5227 (1999).

2.  The criteria for a compensable evaluation for scar, right 
ring finger, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 (1999)

3.  The claim for service connection for arthritis of the 
right upper extremity is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The appellant claims that he has developed arthritis in his 
right upper extremity due to the injury he sustained in 
service, when he cut his right little finger.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that arthritis of the right 
upper extremity arose under combat situation.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.

Service medical records reveal that the appellant sustained 
an injury in February 1955, and had cellulitis of the right 
fourth finger.  It was noted that after treatment, he had 
full use of his hand.  In June 1956, when he was prying a sea 
shell off of a rock with a knife and the knife slipped 
through the hand because of a loose grip and cut his little 
finger on the edge of the knife.  In March 1957, he underwent 
surgery to correct the tendons in his right little finger.  
It was noted that x-rays of the right fourth finger showed 
residuals of an old injury.

The appellant underwent a VA examination in July 1958.  The 
VA examiner noted that the appellant complained only of his 
right little finger, his lower back, and his right knee.  
Upon physical examination, the VA examiner stated that the 
appellant had full, painless range of motion in all joints 
without deformity or instability except for his right hand.  
The carpal metacarpal joint could be extended to 195 degrees 
and flexed to 90 degrees.  A diagnosis of arthritis was not 
entered.

The appellant was seen at a VA facility in July 1997.  He 
reported that he had bruising-type pain in his right shoulder 
and under his arm.  Upon physical examination, the VA 
examiner stated that the appellant had normal range of motion 
in his hand, elbow, and shoulder.

The appellant underwent a private examination in February 
1998 with H. H. McIlwain, M.D.  Dr. McIlwain stated that the 
appellant had right hand, right upper extremity pain over the 
past 20 years after an injury in service with laceration of 
the right hand with tendon injury, questionable nerve injury 
and right fourth and fifth finger pain.  The appellant 
reported continued pain and stiffness in the right hand, 
diminished right-hand grip, and pain and stiffness sin the 
right upper extremity diffusely, including the right forearm 
extending to right shoulder, right axilla, over the past 20 
years.  Dr. McIlwain stated that x-rays of the right hand 
showed moderately advanced degenerative changes at the right 
wrist, right fourth and fifth metacarpal phalangeal joints 
with joint space narrowing and osteophyte formation with 
erosive changes consistent with post-traumatic degenerative 
changes.  Dr. McIlwain stated that the right shoulder 
revealed milder degenerative changes and joint space 
narrowing without erosions.  The assessment was "[c]hronic 
pain[,] right hand, right upper extremity, right shoulder 
with history of injury as above with [x]-ray changes 
consistent with osteoarthritis."

The appellant underwent a VA examination in July 1998.  The 
VA examiner stated that x-rays taken of the appellant's hands 
revealed degenerative arthritic changes.  He stated that the 
etiology of the appellant's arthritis in the right hand was 
felt to be post-traumatic in nature "without possible direct 
causal relationship to his service-connected injury."  In a 
separate July 1998 VA examination report, the VA examiner 
stated that it was not possible for him to assess whether or 
not the appellant's inservice injuries "were related to his 
underlying arthritis or not."

After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted a well-grounded claim 
for service connection for arthritis of the right upper 
extremity.  See Caluza, supra.  The appellant has brought 
forth evidence which establishes that the appellant has 
current diagnoses of arthritis in the right upper extremity.  
However, the appellant has not brought forth competent 
evidence of a diagnosis of arthritis of the right upper 
extremity within one year of service or of a nexus between 
the current diagnoses of arthritis in the right hand, wrist, 
and shoulder and service.  The first diagnosis of arthritis 
of record was in February 1998, which is 40 years following 
the appellant's discharge from service.  As to a nexus 
between the diagnosis of arthritis in the right upper 
extremity and service, there is negative evidence.  In the 
July 1998 examination report, the VA examiner stated that the 
etiology of the right hand did not have a direct causal 
relationship to the service-connected injury.  In the other 
July 1998 examination report, the VA examiner stated that he 
could not assess the etiology of the arthritis.  Such does 
not provide a nexus to the appellant's service.

The Board does not find that Dr. McIlwain's assessment of 
"[c]hronic pain, right hand, right upper extremity, right 
shoulder with history of injury as above with [x]-ray changes 
consistent with osteoarthritis" to provide a nexus between 
the finding of osteoarthritis to service.  Additionally, the 
veteran experienced trauma to his right hand in 1968, 
subsequent to service discharge.  Dr. McIlwain's assessment 
does not state the causation for the osteoarthritis.

The only nexus evidence between the diagnosis of arthritis of 
the right upper extremity is the appellant's statements.  
However, the appellant does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").  The appellant's own, 
unsupported opinion, even when sworn, does not give rise to a 
well-grounded claim.

Thus, the Board has determined that there is no competent 
medical evidence of a nexus between the current diagnosis of 
arthritis in the right upper extremity and the appellant's 
service, and therefore the claim for service connection for 
arthritis of the right upper extremity is not well grounded.  
See Caluza, supra; see also Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed.Cir. 1997).

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in October 1997 and supplemental 
statements of the case in April 1998 and September 1998.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

II.  Increased evaluations

The appellant has alleged that his service-connected scar, 
right little finger, and scar, right ring finger, have 
worsened.  Specifically, he states that he has lost his grip 
in his hand because of his service-connected fingers.  The 
Board finds that the appellant has submitted evidence which 
is sufficient to justify a belief that his claims for 
increased evaluations for scar, right little finger, and 
scar, right ring finger, are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, his assertion that his 
service-connected disabilities have worsened raises plausible 
claims.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The appellant has been recently examined and his 
medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for scar, right little finger, and scar, 
right ring finger, were granted by means of an August 1958 
rating decision and assigned 10 percent and noncompensable 
disability evaluations, respectively.  The appellant had an 
injury in service to his right little finger.  The service 
medical records reveal that in June 1956, the appellant was 
prying sea shells off the rocks with a knife and the knife 
slipped through his hand and cut his little finger on the 
knife's edge.  The appellant was sutured and bandaged and 
subsequently his finger started to curl due to tendon 
contraction.  Additionally, the appellant broke his fourth 
metacarpal digit while on a ship.  In March 1957, the 
appellant underwent surgery to correct the tendons in his 
right fifth finger.

The appellant was seen at a VA facility in July 1997.  The 
appellant reported that he had injured his third, fourth, and 
fifth fingers in service.  He stated that he had lost his 
fourth finger to the proximal interphalangeal joint in a post 
service industrial accident.  The appellant reported that he 
had numbness in his third, fourth, and fifth fingers at the 
tips without strength.  He stated that he had pain with 
lifting objects in his right hand.  Physical examination 
revealed that the appellant had a part missing from the 
fourth digit on his right hand at the proximal 
interphalangeal joint level.  There was no atrophy of the 
interosseous muscles.  The VA examiner stated that the fifth 
finger did not flex completely and that the appellant could 
not bend the distal interphalangeal joint into a normal 
position.  He closed the fifth finger to within two inches of 
his palm.  The VA examiner noted that the appellant's fourth 
finger was amputated to the proximal interphalangeal joint 
and had some rotation.  The assessment was partial loss of 
hand function related to tendon injury and loss of fourth 
finger.  The VA examiner stated that no surgical intervention 
was recommended at that time.

The appellant underwent a private examination with Dr. 
McIlwain in February 1998.  Dr. McIlwain stated that the 
appellant had had an injury to his right hand.  The appellant 
reported that he had his right fourth finger amputated at the 
distal half in 1968 after trauma.  The appellant reported 
diminished right-hand grip.  Dr. McIlwain stated that the 
peripheral joints showed moderate pain and swelling in the 
right fourth and fifth metacarpophalangeal joints and mild to 
moderate pain and swelling in the right fifth proximal 
interphalangeal joint with distal half.  Dr. McIlwain stated 
that the appellant's right fourth finger was absent and that 
the stump was "clear."  The assessment was chronic pain, 
right hand, with history of injury.  

The appellant underwent a VA examination in July 1998.  The 
appellant reported that he had a traumatic injury in service 
to his right hand.  Physical examination revealed a very mild 
linear laceration involving the little finger and ring finger 
on the palmar aspect.  The VA examiner stated that there was 
amputation of the right fourth proximal interphalangeal 
joint.  There was a grade 4/5 grip strength on the right hand 
with incomplete flexion of the little and ring fingers.  
There was no hypothenar or thenar muscle atrophy.  The VA 
examiner stated that there was adequate adduction and 
abduction of all fingers on both hands.  The VA examiner 
stated that the appellant had a post-traumatic amputation of 
the right fourth proximal interphalangeal joint with linear 
laceration of the hand flexor tendons, which mostly involved 
the fourth and fifth fingers.  There was decreased range of 
motion.  The VA examiner stated that there was an inability 
to complete flexion of the little and ring fingers with an 
abnormal grip as a result, which was weakened.  The VA 
examiner stated that there was a loss of motion of the ring 
and little finger on the right.  There was no excess 
fatigability or incoordination and no thenar or hypothenar 
atrophy.  The VA examiner stated that the scar was felt to be 
a superficial liner laceration and not deep.

The appellant underwent a separate VA examination in July 
1998.  The VA examiner noted that he was to examine the 
appellant's scars.  The appellant reported that he had no 
problems with his scars and that his scars did not bother 
him.  The appellant reported that he cut his third, forth, 
and fifth fingers in service.  Upon physical examination, the 
VA examiner stated that there was a 10 centimeter very fine, 
slightly hypopigmented scar with no depression, tenderness, 
ulceration, or elevation on the ulnar side of his fifth digit 
and the hypothenar eminence.  There was no disfigurement, and 
there was no inflammation, edema, keloid formation, and no 
underlying tissue loss.  The VA examiner stated that the 
appellant had a couple of very small stellate scars left in 
0.5 centimeters that were slightly hypopigmented but with no 
tenderness or adherence and noted that they were smooth.

The VA examiner reiterated that there was no ulceration or 
elevation and no tissue loss, inflammation, or disfigurement 
as to the scars on his fourth and fifth fingers.  He stated 
that the appellant's right fourth finger was disfigured in 
that it had been amputated, which the appellant reported had 
occurred due to a forklift accident subsequent to service 
discharge.  The VA examiner stated that the appellant did not 
complain of his stub-there was no tenderness, no 
inflammation, no keloid formation, no ulceration, and no loss 
of underlying tissue.  The VA examiner stated, "I see no 
other problems[,] and the patient complains of no other 
problems."  The VA examiner stated in his assessment that 
the appellant had some minor scars on his right hand, which 
did not affect his function and were of no cosmetic 
significance and did not cause him pain or discomfort.  The 
VA examiner stated that the fourth digit was largely absent 
and "may affect the function of his right hand."

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

I.  Scar, right little finger

The RO has evaluated the appellant's scar, right little 
finger, by analogy to amputation of the little finger based 
upon extremely unfavorable ankylosis.  Under Diagnostic Code 
5227, ankylosis of a finger, other than the thumb, index 
finger, and middle finger, warrants a noncompensable 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5227 (1999).  
However, extremely unfavorable ankylosis will be rated as 
amputation.  Id. at Note.  Amputation of the little finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto warrants a 10 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5156 (1999).  Amputation of 
the little finger with metacarpal resection (more than one 
half the bone lost) warrants a 20 percent evaluation.  Id.

Diagnostic Code 7803 provides that scars which are manifested 
as superficial, poorly nourished, with repeated ulceration 
will be assigned a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7803 (1999).  Diagnostic Code 7804 provides 
that scars which are manifested as superficial, tender, and 
painful on objective demonstration will be assigned a 10 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1999).  That Diagnostic Code also provides that the 
10 percent rating will be assigned, when the requirements are 
met, even though the location may be on tip of finger or toe, 
and that the rating may exceed the amputation value for the 
limited involvement.  Id.  Diagnostic Code 7805 provides that 
scars will be rated on limitation of function of part 
affected.  38 C.F.R. Part 4, Diagnostic Code 7805 (1999).

After having reviewed the evidence of record, the Board finds 
that the evidence is against an increased evaluation for 
scar, right little finger.  In July 1997, the VA examiner 
stated that the appellant's right little finger did not flex 
completely and that the appellant could not bend the distal 
interphalangeal joint into a normal position.  The appellant 
was able to close his fifth finger within two inches of his 
palm.  In February 1998, Dr. McIlwain stated that the 
peripheral joints showed moderate pain and swelling in the 
fifth metacarpophalangeal joint and mild to moderate pain and 
swelling in the right fifth proximal interphalangeal joint 
with distal half.  In July 1998, the VA examiner stated that 
the appellant had incomplete flexion of the right little 
finger, which he noted was weakened.  There was adequate 
adduction and abduction of the right little finger.  He 
stated that there was no excess fatigability or 
incoordination.  There was no thenar or hypothenar atrophy.  
In a separate July 1998 examination, the VA examiner stated 
that the appellant reported no problems with the scars on his 
right hand.  The VA examiner stated that there was a fine 10 
centimeter scar on the ulnar side of his fifth digit, which 
was slightly hypopigmented, not depressed, had no tenderness, 
and was not ulcerated.  He stated that the appellant's scar 
did not limit the appellant's function and did not cause him 
pain or discomfort.  The most recent evidence is indicative 
of no more than a 10 percent evaluation under any of the 
applicable Diagnostic Codes.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5126, 5227, 7803, 7804, 7805; see also 
Francisco v. Brown, 7 Vet.App. 55 (1994).  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has complained of pain.  In July 1998, the VA 
examiner stated that the appellant was unable to completely 
flex his right little finger.  He stated that the appellant's 
grip in his right hand was weakened, but that he did not have 
excess fatigability or incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The appellant's little finger is rated 
by analogy to amputation of the little finger.  In order to 
warrant a 20 percent evaluation, he would need to have an 
amputation with more than one half of the bone lost, which is 
not shown here.  See 38 C.F.R. Part 4, Diagnostic Code 5126.

The Board finds that the appellant's functional impairment, 
based on the evidence described above, is indicative of no 
more than slight functional impairment due to pain or any 
other factor and thus no more than a 10 percent evaluation is 
warranted.  The evidence establishes the presence of limited 
motion to the point of unfavorable ankylosis, which is 
indicative of a 10 percent disability evaluation.  This 
evaluation is consistent with the assignment of the minimum 
compensable evaluation for the joint when there is 
periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59 (1999).  However, neither the appellant nor 
the medical professionals have identified functional 
impairment which is more than that contemplated by the 
10 percent evaluation.  The evidence has shown that the 
appellant does not have the equivalent of an amputation with 
more than one half of the bone lost.  See 38 C.F.R. Part 4, 
Diagnostic Code 5126.  Under Diagnostic Code 7805, a higher 
evaluation would not be possible, as the maximum evaluation 
is 10 percent.  See 38 C.F.R. Part 4, Diagnostic Code 7805.  
The evidence reflects that there is no more than the 
functional equivalent of minimal limitation of motion.

The appellant is competent to report his symptoms.  The 
appellant has stated that his scar, right little finger, was 
worse; however, the VA examiners' and Dr. McIlwain's findings 
are indicative of no more than a 10 percent evaluation.  The 
evidence is against the appellant claim for an increased 
evaluation for scar, right little finger.

II.  Scar, right ring finger

Diagnostic Code 7803 provides that scars which are manifested 
as superficial, poorly nourished, with repeated ulceration 
will be assigned a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7803 (1999).  Diagnostic Code 7804 provides 
that scars which are manifested as superficial, tender, and 
painful on objective demonstration will be assigned a 10 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1999).  That Diagnostic Code also provides that the 
10 percent rating will be assigned, when the requirements are 
met, even though the location may be on tip of finger or toe, 
and that the rating may exceed the amputation value for the 
limited involvement.  Id.  Diagnostic Code 7805 provides that 
scars will be rated on limitation of function of part 
affected.  38 C.F.R. Part 4, Diagnostic Code 7805 (1999).

The Board must note that the appellant had his right ring 
finger amputated due to an postservice accident, and thus the 
amputation is not related to his service-connected scar, 
right ring finger.

After having reviewed the evidence, the Board finds that the 
evidence is against an increased evaluation for scar, right 
ring finger.  In February 1998, Dr. McIlwain stated that the 
appellant's stump was "clear."  More importantly, in July 
1998, the appellant reported to the VA examiner that he did 
not have any problems with the scar on his ring finger and 
that his scar did not bother him.  The VA examiner stated 
that the appellant did not complain about his stub and that 
it did not have any tenderness, inflammation, keloid 
formation, ulceration, and no loss of underlying tissue.  The 
VA examiner stated that the appellant's scar did not affect 
his function and was of no cosmetic significance and did not 
cause him pain or discomfort.  Accordingly, a compensable 
evaluation is not warranted.  See 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805.

Additionally, the Board has considered the appellant's claim 
for an increased evaluation under DeLuca v. Brown, 8 Vet. 
App. 202 (1995); however, Diagnostic Codes 7803 and 7804 are 
"not predicated on loss of range of motion, and thus 
[38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not 
apply" to the appellant's claim for an increased evaluation 
as to application of those Diagnostic Codes.  Johnson v. 
Brown, 9 Vet. App 7, 11 (1996) (discussing Diagnostic Code 
5257, which addresses instability of the knee).  However, 
under Diagnostic Code 7805, limitation of motion is 
contemplated.  See 38 C.F.R. Part 4, Diagnostic Code 7805.  
Regardless, a higher evaluation would not be warranted based 
upon the application of DeLuca.  In July 1998, the VA 
examiner made a specific finding that the appellant's scars 
on his right hand did not affect his function and did not 
cause him pain or discomfort.  The appellant stated himself 
that he had no problems from his scars.  Thus, a compensable 
evaluation is not warranted based upon limitation of 
function.

The appellant is competent to report his symptoms.  The 
appellant has stated that his scar, right ring finger, was 
worse; however, he reported in July 1998 that he had no 
problems with the scars on his right hand and the VA examiner 
found that the appellant's scars on his right hand did not 
affect him in any way.  Accordingly, the a compensable 
evaluation for scar, right ring finger, is not warranted.


ORDER

Service connection for arthritis of right upper extremity is 
denied.  Increased evaluations for scar, right little finger, 
and scar, right ring finger, are denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

